Bowles, Justice.
The appeal is before this court upon the claim by appellant that this court has jurisdiction because it involves the construction of the Constitutions of the State of Georgia and the United States, and because this case draws in question the constitutionality of Ga. L. 1939, pp. 312-315, and because this is a case respecting title to land, all under the provisions of Art. VI, Sec. II, Par. IV of the Constitution of Georgia (Code Ann. § 2-3704). Since neither the record before this court, nor the judge’s order shows that any constitutional question was properly presented in the trial of the case, or in appellant’s motion for a new trial (as amended) that attacked the validity of a statute of the State of Georgia, we cannot assume that the constitutional questions raised in appellant’s enumerations of error and brief in this court were considered and ruled upon by the trial court. Calhoun v. State Hwy. Dept., 223 Ga. 65 (153 SE2d 418) (1967); Stith v. Hudson, 231 Ga. 520 (202 SE2d 392) (1973).
Further, we have examined the pleadings of both parties and the evidence adduced at the trial, and find that the case was an action for damages based on trespass to appellant’s land, or conversion of trees from his land, neither of which would be a case "respecting title to land” under the provisions of our Constitution granting exclusive jurisdiction to this court. Johnson v. Woodward Lumber Co., 202 Ga. 288 (42 SE2d 639) (1947); Sweat v. Ehrensperger, 213 Ga. 772 (102 SE2d 35) (1958).

Transferred to the Court of Appeals.


All the Justices concur.

J. C. Rary, Robert P. Hoyt, for appellant.
Phillip Benson Ham, for appellee.